 

Exhibit 10.1

 

A picture containing bird Description automatically generated [ex10-1_001.jpg]

 

September 16, 2020

 

This letter is an addendum to the Purchase Agreement (“SPA”) with FirstFire
Global Opportunities Fund, LLC (“FirstFire”) issued on July 20, 2020 with a
principal amount of $225,000, a $25,000 original issue discount and interest at
8% per annum. The principal balance and accrued but unpaid interest may be
converted to our common stock at $0.10 per share.

 

Current Payment Schedule:

 

December 20, 2020  $48,600  January 21, 2021  $48,600  February 20, 2021 
$48,600  March 20, 2021  $48,600  April 20, 2021  $48,600         Total due: 
$243,000 

 

Addendum #1:

 

It is hereby agreed that the repayment terms for the above-mentioned Note have
been amended to state the following:

 

  ● Resonate Blends, Inc. (“RBI”) will make a $138,000 payment no later than
September 18, 2020 to FirstFire that will take care of the first three (3)
amortized payments due on December 20, 2020 – January 20, 2021 and February 20,
2021.   ● $105,000 will be remaining on the principal and interest after the
$138,000 payment.   ● Two (2) additional payments of $52,500, which equals the
remaining $105,000 due, will now be due on March 20, 2021 and April 20, 2021 to
close out this Note in its entirety.   ● RBI has the right to make the final two
(2) payments of $52,500 each at any time up to the due date of March 20, 2021
and April 20, 2021.   ● FirstFire can convert any amount due, but unpaid, into
common shares at the applicable conversion price, and under the terms as set
forth in the Note. For example, the earliest FirstFire could convert on the
$52,500 due on March 20, 2021 is on that date. The earliest FirstFire could
convert on the last payment of $52,500 is on April 20, 2021.   ● In exchange for
pushing out the last two payment beyond the original prepayment schedule of 180
days, RBI will issue FirstFire an additional 45,000 shares.   ● The remaining
provisions of the Note remain unchanged.

 

Resonate Blends, Inc. FirstFire Global Opportunities Fund, LLC         By:
FirstFire Capital Management, LLC, its Manager       [ex10-1_002.jpg]  
[ex10-1_003.jpg] David Thielen   Eli Fireman Chief Investment Officer   Manager

 

 

 